Citation Nr: 1201277	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  06-12 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder, dysthymic disorder, bipolar disorder, and anxiety disorder.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an increased evaluation for peripheral neuropathy of the left lower extremity, rated as 10 percent disabling prior to June 9, 2009, and as 20 percent disabling from June 9, 2009.

5.  Entitlement to an increased evaluation for peripheral neuropathy of the right lower extremity, rated as 10 percent disabling prior to June 9, 2009, and as 20 percent disabling from June 9, 2009.

6.  Entitlement to an increased evaluation for hypertension, currently rated as 10 percent disabling.

7.  Entitlement to an increased evaluation for autonomic neuropathy of the gastrointestinal tract with complications of small bowel obstruction, currently rated as 10 percent disabling.  

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1992 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied, inter alia, the Veteran's claims of service connection for tinnitus and for post traumatic stress disorder (PTSD).  This matter also is on appeal from a February 2008 rating decision in which the RO in Oakland, California, denied the Veteran's claims for higher disability ratings for hypertension, autonomic neuropathy of the gastrointestinal tract, and peripheral neuropathy of the bilateral lower extremities.  The issue of entitlement to a TDIU was added to the Veteran's appeal in June 2009 pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part and parcel of an initial- or increased-rating claim when raised by the record).  

The Veteran currently resides within the jurisdiction of the RO in Oakland, California.  That RO has jurisdiction over this appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that this appeal was previously remanded in June 2009 for further evidentiary and procedural development.  As discussed in more detail below, additional development is still necessary with respect to a number of the claims on appeal.  As such, the issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, entitlement to higher ratings for hypertension, autonomic neuropathy of the gastrointestinal tract, and peripheral neuropathy of the bilateral lower extremities, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Affording all reasonable doubt in favor of the Veteran, the competent and credible evidence indicates that the Veteran has chronic tinnitus which manifested during service and has been continuous ever since.


CONCLUSION OF LAW

Tinnitus was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Analysis

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  

The Veteran contends that he is entitled to service connection for tinnitus on the basis that such disability is the result of exposure to significant noise during service.  Specifically, he indicates that he worked in the engine room without ear protection while serving in the Navy, thereby exposing him to noise from the engines and steam.  The record also contains lay assertions that tinnitus had its onset during service, but that treatment was not sought until the 1990s.  As discussed in more detail below, the Board finds that the competent evidence is, at the very least, in relative equipoise as to the question of whether the Veteran's current tinnitus had its onset during service.  Therefore, with consideration of the benefit-of-the-doubt rule, the Board concludes that service connection is warranted for this disability.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board observes that it has no reason to doubt the credibility of the Veteran's lay assertions of service-related noise exposure associated with engine room noise.  In this regard, service records reflect that the Veteran's Rating was that of a Machinist Mate and that he served aboard the USS Oklahoma City during his period of active duty service.  See 38 U.S.C.A. § 1154(a) (West 2002) (stating that due consideration must be given to the places, types, and circumstances of a veteran's service).  

As noted above, the Veteran contends that he first noticed ringing in his ears during service.  A review of his service treatment records, however, reveals no reference to any hearing problems, including ringing in the ears.  Post-service, the first contemporaneous evidence regarding tinnitus is a March 1991 VA treatment record in which the Veteran reported intermittent tinnitus which began approximately thirty years ago when he was in the Navy working in the engine room without ear protection; the impression was tinnitus, chronic.  Thereafter, the Veteran was evaluated by an otolaryngologist and found to have tinnitus and conductive, moderate sensorineural hearing loss; hearing aids were prescribed.  More recently, a February 2011 VA audiological examination report reflects that the Veteran continues to complain of tinnitus.  

Relevant to the current determination, tinnitus (or ringing in the ears) is a condition that is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, the Veteran's lay statements regarding tinnitus during and since service, if found to be credible, are competent and sufficient to establish a diagnosis during service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, there is nothing of record which corroborates the Veteran's lay account of ringing in his ears during service or for the twenty-plus years between service and the March 1991 VA treatment record.  But see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (holding that the Board may not determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  Yet, the Veteran has been consistent in his account of what happened to him in service throughout this appeal.  Moreover, there is nothing that serves to cast doubt on the credibility of the history provided by the Veteran, especially since he related his tinnitus to engine room noise when he first sought treatment for this condition.  As such, the Board finds the Veteran's lay statements regarding experiencing ringing in his ears (later diagnosed as tinnitus) during service to be both competent and credible.  See Hayes, 5 Vet. App. at 69-70.  

The Board acknowledges that it was the February 2011 VA audiologist's opinion that the Veteran's tinnitus is "more likely as not the result of hearing loss occurring after military service."  However, the examination report does not indicate that the examiner considered the Veteran's lay history of tinnitus since service (as provided in the 1991 VA treatment records).  Rather, the examiner only seemed to focus on the lack of in-service complaints and lack of contemporaneous evidence immediately following service.  Given that the February 2011 opinion does not appear to be based on an accurate and complete history of the Veteran's tinnitus, the Board finds the etiological opinion to be of little to no probative value as to the issue of whether the Veteran's current tinnitus had its onset during service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also, e.g., Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (affirming that the Board may reject a medical opinion that is based on facts provided by the veteran that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion).  

As discussed above, the Veteran has presented lay evidence that he has experienced intermittent tinnitus since his days of service in the Navy.  The Board has previously discussed the competency of these statements, and it finds no reason to doubt the credibility of such statements as the Veteran has been consistent in his contentions throughout this appeal.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence).  

In sum, the record contains competent evidence that the Veteran has chronic tinnitus which first manifested during active duty service and has been recurrent ever since.  Under these circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board finds that service connection is warranted for tinnitus.  See 38 C.F.R. § 3.303(b); see also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53. 


ORDER

Service connection for tinnitus is granted.  


REMAND

The Board regrets further delaying the Veteran's appeal, however, a review of the claims file reveals that further action on the remaining claims is warranted.  

Initially, the Board notes that VA regulations require the Agency of Original Jurisdiction (AOJ) to prepare a supplemental statement of the case (SSOC) to inform an appellant of any material changes in, or additions to, the information included in the statement of the case or any prior SSOC when additional pertinent evidence is received.  38 C.F.R. § 19.31(b)(1) (2011).  Moreover, if additional pertinent evidence is received prior to transfer of records to the Board that has not been reviewed by the AOJ, the Board must remand the case back to the AOJ for review and disposition in a rating decision or SSOC.  38 C.F.R. § 19.37(a) (2011).

In accordance with the Board's June 2009 remand, the AOJ obtained additional VA treatment records dated from November 2008 to May 2010.  A review of such records reveals that they contain evidence pertinent to the all of the remaining claims on appeal, including treatment reports pertaining to his service-connected peripheral neuropathy, hypertension, and autonomic neuropathy of the gastrointestinal tract, as well as mental health treatment reports for psychiatric disabilities.  The May 2011 SSOC, however, fails to note these records as pertinent evidence received and reviewed in its readjudication of these claims.  Further, a review of the reasons and bases for each continued denial does not appear to indicate that such evidence was considered by the AOJ in its readjudication, but inadvertently left off the list of newly-received evidence.  

In light of the foregoing, the Board finds that a remand is necessary to allow the AOJ to consider such evidence in the first instance.  See id.  

VA shall provide a medical examination or obtain a medical opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  See also 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the context of an increased rating claim, this duty requires that VA conduct an examination which provides "sufficient detail" as necessary to evaluate a particular disability.  38 C.F.R. § 4.2 (2011); see also Green v. Derwinski, 1 Vet. App. 121, 124 (stating that VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).  Additionally, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As noted above, the Veteran is currently service-connected for autonomic neuropathy of the gastrointestinal tract with small bowel obstruction associated with diabetes mellitus.  This disability has been rated as analogous to irritable colon syndrome under Diagnostic Code (DC) 7319.  See 38 C.F.R. § 4.114, DC 7319 (2011); see also 38 C.F.R. §§ 4.20, 4.27 (2011) (pertaining to unlisted disabilities requiring rating by analogy by one of the disorders contemplated by Part 4).  A review of this diagnostic code reveals that the rating criteria for irritable colon syndrome focus on symptoms related to the gastrointestinal tract, including diarrhea, constipation, and abdominal distress.  See 38 C.F.R. § 4.114, DC 7319.  

However, a review of the treatment and examination reports, including the most recent VA examination in June 2007, reflects that the Veteran complains of gastrointestinal symptoms beyond diarrhea, constipation, and abdominal distress.  In this regard, he reports nausea and vomiting, generally following every meal.  He also indicates that experiences early satiation and decreased appetite; such symptoms have been assessed as diabetic gastroparesis.  Relevant to this remand, the Board notes that it is unclear whether such symptoms, to include the diagnosis of gastroparesis, are associated with the Veteran's service-connected disability picture of autonomic neuropathy.  In this regard, these symptoms were noted by the June 2007 VA examiner, but diagnosed as gastroparesis, which is not the disability for which service connection has been established.  Such information is relevant to the current appeal because these symptoms appear to be more consistent with a post-gastrectomy syndrome (DC 7308), which provides for higher ratings up to 60 percent (versus 40 percent under DC 7319).  Additionally, while separate ratings under DC 7319 and DC 7308 are not allowable, the Rating Schedule provides that a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  38 C.F.R. § 4.114.  

In light of the foregoing, the Board finds that further medical examination is necessary to fully investigate the Veteran's complaints and to describe the symptoms (and disorders) contemplated by his service-connected autonomic neuropathy of the gastrointestinal tract with small bowel obstruction.  Hence, the Agency of Original Jurisdiction (AOJ) should arrange for the Veteran to undergo gastrointestinal examination, by an appropriate clinician, at a VA medical facility.  See 38 C.F.R. § 4.2; see also Green, 1 Vet. App. at 124.  

Similarly, the AOJ should schedule the Veteran for additional TDIU examination to obtain a medical opinion regarding the impact of his service-connected disabilities on his occupational functioning and employability.  The Board notes that it previously directed the AOJ to obtain such opinion in its prior remand.  Generally, a remand confers on the claimant, as a matter of law, the right to substantial compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Here, the record reveals that the Veteran underwent a TDIU examination in March 2011.  Relevant to this appeal, however, the examining clinician considered the impact of a nonservice-connected disability-inflamed sciatic nerve due to a compression fracture of the lower back-in addition to the Veteran's service-connected disabilities (i.e., diabetes mellitus, peripheral neuropathy of the bilateral lower extremities, hypertension, autonomic neuropathy of the gastrointestinal tract with complications of small bowel obstruction, and erectile dysfunction).  Since the Board may not consider the effects of any nonservice-connected disabilities in making its determination, this examination is inadequate.  As such, the issue of entitlement to a TDIU must be remanded for a new examination and opinion which considers only the functional impact of the Veteran's service-connected disabilities.  See, e.g., Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).  

With respect to the Veteran's claimed psychiatric disorders, to include PTSD, the Board observes that the March 2011 VA examination report reflects that no opinion was provided as to whether any current psychiatric disorder(s) is/are related to service.  The examiner noted, however, that further comment might be possible if either the alleged knife attack of engine room fire incident were verified.  

A review of the record reflects that additional evidence was obtained following the Board's June 2009 remand which, in the Board's opinion, is sufficient to verify that the Veteran was involved in a fire in the engine room during service.  In this regard, service personnel records confirm that the Veteran's rating was that of a machinist mate, thereby indicating duties requiring service in the engine room.  Additionally, deck logs for the USS Oklahoma City were received that show a class C (i.e., electrical) fire broke out in the engine room on August 17, 1964.  The Board notes that such evidence tends to corroborate the Veteran's lay assertions that he sought an additional CO2 canister to assist in putting out the fire which he then dropped on a fellow sailor.  See 38 U.S.C.A. § 1154(a) (West 2002).  It does not, however, verify the death of this particular individual.  

In light of the foregoing, the Board finds that the Veteran's claims file should be returned to the March 2011 examining psychologist for additional comment and opinion regarding whether any of the Veteran's current psychiatric diagnoses might be related to this in-service incident.  See Barr, 21 Vet. App. at 311; 38 U.S.C.A. § 5103A(a).  See also, e.g., Jones v. Shinseki, 22 Vet. App. 382, 388-89 (2010) (holding that where an examiner specifically identifies additional information that would facilitate a more conclusive opinion, the duty to assist requires that VA at least investigate the feasibility of providing that information).

Finally, the Board notes that the Veteran's peripheral neuropathy of the bilateral lower extremities has not been evaluated by the VA since June 2007.  Given that VA has a duty to ensure that the record upon rating is contemporaneous and complete, and in light of the fact that the Board is remanding this issue for other development, it finds that the prudent course of action is to obtain an updated examination of this disability.  See 38 C.F.R. § 4.2 (2011); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); VAOPGCPREC 11-95 (1995).
Prior to arranging for further examination, to ensure that the record before each examiner is complete, and that all due process requirements are met, the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.  

The claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Sacramento, California, including records from the VA Outpatient Clinic (VA-OPC) in Chico, California, dated through May 2010.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the Sacramento VAMC and Chico VA-OPC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since May 201, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The AOJ's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AOJ should obtain from the Sacramento VAMC and Chico VA-OPC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since May 2010.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The AOJ should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the appeal that is not currently of record.  This letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3.  If the Veteran responds, the AOJ should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the AOJ should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, the AOJ should return the Veteran's claims file to psychologist who examined the Veteran in March 2011.  The entire claims file, to include a complete copy of this REMAND, must be made available to the clinician designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  

After reviewing the additional evidence associated with the claims file since the March 2011 examination, to include a copy of this REMAND, the psychologist should render an opinion with respect to each psychiatric disability diagnosed in March 2011, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any current residual(s) had its onset in or is otherwise medically related to service, to include the verified incidents of observing ship-to-shore gunfire along the coast of Vietnam and dropping a CO2 canister on another sailor while trying to assist in putting out a fire in the engine room (NOTE: the death of the sailor is not confirmed).  

The psychologist should set forth all current examination findings (if any), along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If, and only if, the March 2011 examining psychologist is not available to provide a supplemental opinion, the AOJ should schedule the Veteran for a new VA mental health examination with an appropriate psychologist or psychiatrist.  The entire claims file, to include a complete copy of this REMAND, must be made available to the clinician designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  

The clinician should first clearly identify all current psychiatric disorder(s), to include any PTSD.  Then, with respect to each diagnosed disability, the clinician should render an opinion with respect to each psychiatric disability diagnosed in March 2011, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any current residual(s) had its onset in or is otherwise medically related to service, to include the verified incidents of observing ship-to-shore gunfire along the coast of Vietnam and dropping a CO2 canister on another sailor while trying to assist in putting out a fire in the engine room (NOTE: the death of the sailor is not confirmed).  

The examiner should set forth all current examination findings (if any), along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, schedule the Veteran for a gastrointestinal examination at a VA medical facility with an appropriate clinician.  The entire claims file, to include a complete copy of the REMAND must be made available to the clinician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.

The examiner should identify all signs and symptoms associated with the Veteran's autonomic neuropathy of the gastrointestinal tract with small bowel obstruction, including the frequency and severity of any episodes of diarrhea, constipation, or abdominal distress.  The examiner should also discuss whether the Veteran's complaints of nausea, vomiting, and bloating associated with meals, assessed as gastroparesis, is associated with his autonomic neuropathy, and if so, whether his symptoms indicate mild, moderate, or severe disease.  Additionally, the examiner should note whether the Veteran experiences any other symptoms post-eating, such as sweating, circulatory disturbance, or hypoglycemic symptoms, or if his disability is characterized by weight loss, malnutrition, and/or anemia.  Finally, if the examiner concludes that gastroparesis is part of the Veteran's disability picture, he/she should indicate which symptoms (alternating diarrhea and constipation with abdominal distress or post-prandrial nausea, vomiting, bloating, etc.) represent the predominant disability picture.  The examiner should also discuss any functional impact(s) of the reported symptoms, to include any impact on the Veteran's usual occupation and daily activities.  

7.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, schedule the Veteran for a peripheral nerves examination at a VA medical facility with an appropriate clinician.  The entire claims file, to include a complete copy of the REMAND must be made available to the clinician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.

The examiner should identify all signs and symptoms associated with the Veteran's peripheral neuropathy of the bilateral lower extremities.  The examiner should also discuss whether this disability results in complete paralysis, or mild, moderate, or severe incomplete paralysis of any nerves.  Finally, the examiner should also discuss any functional impact(s) of the reported symptoms, if any, to include any impact on the Veteran's usual occupation and daily activities.  

8.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, schedule the Veteran for a TDIU examination at a VA medical facility to determine the impact that his service-connected disabilities have on his employability.  The entire claims file, to include a complete copy of the REMAND must be made available to the clinician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.

The examiner must elicit from the Veteran and record, for clinical purposes, a full work and educational history.  Based on the interview, examination, and review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or maintain substantially gainful employment due only to his service-connected disability(ies), consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  A rationale should be provided for all opinions expressed in the report.

The examiner should be informed that the Veteran's service-connected disabilities include: diabetes mellitus, peripheral neuropathy of the bilateral lower extremities, hypertension, autonomic neuropathy of the gastrointestinal tract with complications of small bowel obstruction, and erectile dysfunction

9.  Thereafter, the AOJ should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AOJ should review the examination/opinion report(s) to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998). 

10.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, review the expanded record, to include the VA treatment records dated from November 2008 to May 2010, and readjudicate the issues remaining on appeal.  If the claims remain denied, the Veteran and his representative, if any, should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


